Citation Nr: 0610500	
Decision Date: 04/12/06    Archive Date: 04/26/06	

DOCKET NO.  03-26 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1992 to 
June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which denied service connection 
for bilateral hearing loss.  The case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Although multiple audiometric examinations during service 
do reveal a slight diminution in hearing acuity at the 
relevant frequencies for speech, at no time during or 
subsequent to service, including the most recent January 2004 
VA audiometric examination, is the veteran shown to meet the 
minimum decibel threshold losses sufficient for an award of 
service connection for bilateral hearing loss in accordance 
with the governing regulation at 38 C.F.R. § 3.385 (2005).  



CONCLUSION OF LAW

Hearing loss for VA disability compensation purposes was 
neither incurred nor aggravated in active military service.  
38 U.S.C.A. §§ 1131, 5102 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and requires VA 
to assist veterans in collecting such evidence. 

The veteran received formal VCAA notice in December 2001, 
prior to the issuance of the adverse rating decision now on 
appeal from October 2002.  This notification informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The veteran failed to appear for 
his initial VA audiometric examination scheduled in 2002, but 
did appear for a subsequently scheduled examination in 
January 2004, and that examination is adequate for rating 
purposes.  The veteran has not submitted any medical evidence 
in support of his claim, nor has he identified any evidence 
for VA to collect on his behalf.  The service medical records 
were collected for review.  The veteran was provided the 
regulatory implementation of VCAA and the laws and 
regulations governing the adjudication of his claim in 
Statements of the Case issued in July 2003 and March 2004.  
The evidence on file does indicate, and the veteran does not 
argue that there remains any additional outstanding relevant 
evidence which has not been collected for review.  VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.   
The veteran has been properly advised elements of (2) and 
(3), as has been discussed above.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the denial of service connection for  bilateral 
hearing loss.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.   

Service connection may be granted for disability resulting 
from injury or disease incurred or aggravated in line of 
active military duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that evidence pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For the purposes of VA disability compensation, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the relevant frequencies for 
speech at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (cycles 
per second) is 40 decibels or greater, or when the auditory 
thresholds for at least three of these relevant frequencies 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  This 
regulatory threshold must be met before any award of service 
connection for hearing loss may be granted.  38 C.F.R. 
§ 3.385.  

Analysis:  The veteran requests service connection for 
hearing loss which he believes was incurred in service.  In 
testimony before the undersigned in January 2006, he reported 
being exposed to the acoustic trauma associated with working 
on the flight deck of an aircraft carrier, including noise 
from jet aircraft and from the catapults.  He pointed out 
that he had failed to receive notice of the initial VA 
audiometric examination in August 2002, and requested a 
follow-on examination, but he acknowledged that he had most 
recently received a VA audiometric examination in 
January 2004.  

The service medical records contain some ten separate 
audiometric examinations from the time of the veteran's 
preinduction physical examination in February 1992, through 
his service separation examination in May 2001.  Although the 
service audiometric examinations in 2000 and 2001 do indicate 
a slight decrease in hearing acuity bilaterally at the 
frequencies of 3,000 and 4,000 Hertz, at no time during 
service did the veteran meet or exceed the minimum regulatory 
pure tone decibel threshold losses sufficient for an initial 
award of service connection in accordance with 38 C.F.R. 
§ 3.385.  

In this regard, the Board would point out that, although a 
single audiometric examination in August 2000 reflected a 
pure tone decibel threshold of 60 at 500 Hertz for the right 
ear, the following day, another audiometric examination 
revealed the decibel threshold for the right ear at 500 Hertz 
to be 5, a number consistent with the multiple other 
audiometric examinations taken during service.  This 
particular result on this particular day is suggestive of an 
aberration or an error.  

Consistent with his claim, the veteran was provided a VA 
audiometric examination in July 2004.  At that time, the pure 
tone decibel thresholds for the relevant frequencies of 
speech (recited above) were 15, 10, 10, 15, 15 for the right 
ear, and 15, 10, 15, 15, 20 for the left ear.  As in service, 
this most recent VA audiometric examination did not meet or 
even closely approximate the criteria necessary for an 
initial award of service connection for hearing loss 
disability in accordance with the governing regulation at 
38 C.F.R. § 3.385.  Accordingly, the veteran's claim for 
service connection for bilateral hearing loss must be denied.

Should the veteran present his own audiometric examination 
results in the future, showing that he meets the minimum pure 
tone decibel threshold losses consistent with the governing 
regulation, he should submit such evidence for consideration 
of whether hearing loss disability for VA purposes then 
demonstrated is attributable to any incident, injury, or 
disease of active military service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


